Exhibit 10.4

JACKSONVILLE BANCORP, INC.

SUBSCRIPTION AGREEMENT

Jacksonville Bancorp, Inc.

100 North Laura Street, Suite 1000

Jacksonville, Florida 32202

Attn: Stephen C. Green

Ladies and Gentlemen:

1. Subscription.

(a) Subject to the terms and conditions of this Agreement, the undersigned
director and/or executive officer (the “Subscriber”) of Jacksonville Bancorp,
Inc. (the “Company”) or its wholly owned subsidiary The Jacksonville Bank (the
“Bank”), acting individually and not in concert with any other person,
irrevocably subscribes (this “Subscription”) to purchase the number of shares
set forth on the signature page hereto (the “Shares”) of the Company’s
Mandatorily Convertible, Noncumulative, Nonvoting, Perpetual Preferred Stock,
Series A, $0.01 par value per share (the “Series A Preferred Stock”), at a
purchase price of $1,000.00 per Share. An aggregate of 50,000 shares of Series A
Preferred Stock, including the Shares, are being sold pursuant to a private
offering to accredited investors (the “Private Placement”).

(b) The sale of the Shares to the Subscriber will occur upon the closing of the
Private Placement. In consideration for the Shares, the Subscriber shall either
(i) on or before the closing date of the Private Placement, pay to the Company,
by check or wire transfer, an amount equal to $1,000.00 multiplied by the number
of Shares, or (ii) on the closing date of the Private Placement, reduce the
amount of the Company’s outstanding indebtedness owed to Subscriber (or to an
entity owned by Subscriber) under a loan agreement and revolving loan note by an
amount equal to $1,000.00 multiplied by the number of Shares, which reduction
will be evidenced by the execution by Subscriber of documents in form and
substance satisfactory to the Company.

(c) The Subscriber has delivered a completed and executed copy of Internal
Revenue Service Form W-9 simultaneously with delivery of this Agreement.

2. Representations, Warranties and Covenants of the Subscriber. The Subscriber
represents and warrants to, and agrees with, the Company as follows:

(a) No Public Solicitation. The Subscriber did not learn of the Private
Placement as a result of or subsequent to any general solicitation,
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over the air or radio, or
presented at any seminar or meeting.



--------------------------------------------------------------------------------

(b) Investment has Risks. The Subscriber understands that an investment in the
Company is speculative and has a high degree of risk. The Subscriber has
carefully considered such risks, and further understands that (i) no federal or
state agency has passed upon the merits of the offer or sale of Series A
Preferred Stock in the Private Placement, (ii) no public or other market exists
or is expected to exist for the Series A Preferred Stock and it may not be
possible for the Subscriber to liquidate the Shares, and (iii) there is no
guarantee that the Subscriber will recover the initial investment in the Company
contemplated by this Subscription or realize any gain from any such investment.

(c) Economic Risk of Loss and Sophistication. The Subscriber is able to bear the
economic risk of maintaining an illiquid investment for which there is no market
and/or losing the entire investment in the Company contemplated by this
Subscription. The Subscriber’s overall commitment to investments that are not
readily marketable is not disproportionate to the Subscriber’s net worth. The
Subscription will not cause such overall commitment to become excessive. The
Subscriber has such knowledge and experience in financial and business matters
that he or she is capable of evaluating the risks and merits of an investment in
the Company.

(d) Status of Investor; Exempt Transaction. The Subscriber is a director and/or
executive officer of the Company and/or the Bank. The Subscriber is an
“accredited investor” as defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”). The Subscriber
understands that the shares of Series A Preferred Stock, including the Shares,
and the shares of the Company’s common stock, $0.01 par value (the “Common
Stock”) into which the shares of Series A Preferred Stock are mandatorily
convertible (together with the Shares, the “Securities”), are being offered and
issued to accredited investors in reliance upon an exemption from federal
securities registration set forth in section 4(2) of the Securities Act and Rule
506 of Regulation D under the Securities Act.

(e) No Registration. The Subscriber acknowledges and agrees that the Securities
have not been registered under the Securities Act or the securities laws of any
other domestic or foreign jurisdiction. The Securities, therefore, cannot be
resold by the Subscriber unless they are registered under the Securities Act and
any necessary other domestic or foreign jurisdictions, or unless exemptions from
such necessary registrations are available. In that regard, and without limiting
the generality of the foregoing, the Subscriber agrees not to offer, sell,
pledge or otherwise dispose of all or any portion of the Securities or any
interest therein, except pursuant to an offering duly registered or qualified
under the Securities Act and any applicable state securities laws, unless (i) in
the opinion of counsel satisfactory to the Company, registration or
qualification under the Securities Act and any applicable state or foreign
securities laws is not required, and (ii) the Subscriber has received all
necessary regulatory approvals, if any. The Subscriber understands that a legend
to the effect that the Securities have not been so registered, and indicating
the other restrictions on transferability identified in this Agreement, will be
placed on any certificate representing the Securities and that stop transfer
instructions to such effect may be issued by the Company to its transfer agent.

(f) Investment Intent. The Subscriber is acquiring the Shares for his or her own
account, and not with a view to any distribution thereof in violation of the
Securities Act or any other applicable domestic or foreign securities law, and
the Subscriber has no present plans to enter into any contract, undertaking,
agreement or arrangement for any such distribution.

 

-2-



--------------------------------------------------------------------------------

3. Miscellaneous.

(a) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Electronic or facsimile signatures will have the same
effect as manually executed signatures.

(b) This Agreement shall be governed by and construed in all respects in
accordance with the laws of the State of Florida, without giving effect to
principles governing conflicts of law.

[signature page follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Subscriber has executed this Agreement as of
            , 2012.

Number of Shares subscribed for:                     

 

SUBSCRIBER:

 

Name: Address:

The Company hereby accepts the foregoing Subscription as to the number of Shares
set forth above, effective as of             , 2012, and agrees to include the
Subscriber as a selling shareholder, and to include the shares of Common Stock
received upon conversion of the Shares, in the base prospectus of any shelf
registration statement filed pursuant to the “Mandatory Registration” provided
for in Section 2.1(b) of the registration rights agreement dated on or around
the date hereof, as the same may be amended from time to time (the “Registration
Rights Agreement”), between the Company and the investors party thereto, until
the end of the “Effectiveness Period” specified in such Registration Rights
Agreement, pro rata to the aggregate amount of shares so registered.

 

JACKSONVILLE BANCORP, INC. By:  

 

Name:   Title:  

[Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

Schedule to Exhibit 10.4

The form of Subscription Agreement was executed by the following persons for the
amounts set forth beside their names, and with such changes as are noted below.

 

Name

 

Subscription Amount

 

Notes

Cheryl H. Rose Retirement Account

  $100,000.00 for 100 shares   Form revised to reflect retirement account as
investor

Robert B. Goldstein & Candy K. Goldstein

  $500,000.00 for 500 shares   Form revised to reflect spouses as investor

Stephen C. Green

  $100,000.00 for 100 shares  

John Sullivan 2012 Credit Shelter Trust

  $200,000.00 for 200 shares   Form revised to reflect trust as investor

Scott M. Hall

  $5,000.00 for 5 shares  

John W. Rose Retirement Account

  $450,000.00 for 450 shares   Form revised to reflect retirement account as
investor

Valerie A. Kendall

  $10,000.00 for 10 shares  

John W. Rose & Cheryl H. Rose

  $450,000.00 for 450 shares   Form revised to reflect spouses as investor

Price W. Schwenck

  $200,000.00 for 200 shares  

Triad Financial Services, Inc.

  $250,000.00 for 250 shares   Form revised to reflect entity as investor